Title: From W. Dandridge to Arthur S. Brockenbrough, 12 November 1825
From: Dandridge, W.
To: Brockenbrough, Arthur S.


Dear Sir,
Bank of Virginia
Nov: 12h 1825
I have received your’s of the 10h enclosing two checks on the Farmers Bk, and in compliance with your desire have transmitted Mr. Nekervis’ check for $362.77 to Boston, & my own to New York for 658.32.It is with regret I learn the health of the Doctr. & Mrs B. has not improved as was expected and desired here. The news you ask for is for his use, and I have endeavoured to recollect if any thing has occured since he left us worth mentioning. You may say to him that very little Tobacco, if any, has been sold, and the city is very dull.With sincere regardW. Dandridge